HEDRICK, Judge.
It is fundamental that plaintiff and the third party defendant, in order to prevail on the contention that their personal injuries and property damages were the direct result of defendant’s actionable negligence, must present evidence sufficient to support both a finding of negligence and that such negligence was the proximate cause of their injuries and property damage. Pittman v. Frost, 261 N.C. 349, 134 S.E. 2d 687 (1964).
Assuming arguendo that the actions of defendant Harrold were negligent, we find no evidence sufficient to support a finding that such negligence was a proximate cause of plaintiff’s property damage and third party defendant’s personal injuries. Massengill v. J. E. Womble and Sons, Inc., 258 N.C. 181, 128 S.E. 2d 243 (1962). In fact, the evidence presented clearly reveals that the sole proximate cause of the third party defendant’s injuries and plaintiff’s property damage was the negligence of the third party defendant.
Plaintiff and third party defendant also contend the court erred in allowing defendant Harrold to amend the original answer in order to plead the family purpose doctrine and in making the driver of plaintiff’s car a third party defendant. The trial court’s order allowing the original defendants’ motion for a directed verdict and our decision affirming the judgment directing a verdict for defendants make it unnecessary for us to discuss these assignments of error.
The judgment appealed from is
Affirmed.
Judges Vaughn and Baley concur.